Citation Nr: 0416074	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  97-20 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, her daughter, and her son


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to July 
1950.  He died in December 1981.  The appellant is the 
veteran's surviving spouse for VA purposes.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In December 1999, the Board determined that 
the appellant's claim was well-grounded and remanded for 
further development and consideration on the merits.  In July 
2003, the appellant and two of her children testified before 
the undersigned via video conference from the RO.  


FINDINGS OF FACT

1.  According to the Certificate of Death, the veteran died 
in December 1981; his death was due to congestive heart 
failure.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  During service, the veteran was diagnosed as having and 
was treated for syphilis.  

4.  The veteran's death from congestive heart failure is 
etiologically related to the inservice diagnosis of syphilis.

5.  Syphilis caused or contributed substantially or 
materially to death.

6.  The veteran's death is service-connected.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is warranted.  U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2003).

2.  The appellant is entitled to educational assistance 
benefits under Chapter 35, Title 38, United States Code.  38 
U.S.C.A. § 3501 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

In this case, the appellant's claims are being granted.  She 
was not afforded any VCAA notification.  However, since her 
claims are being granted, any deficiency with regard to VCAA 
is harmless and nonprejudicial.  


Background

A review of the veteran's service medical records reveals 
that on January 18, 1949, the veteran was diagnosed as having 
syphilis, early.  He had been admitted to sick bay because of 
a recurrent penile lesion and a doubtful Kahn.  Blood Kahn 
was negative as were dark field examinations.  The ulcer 
disappeared under local antiseptic therapy.  However, it 
recurred and grew in diameter.  A second blood Kahn was 3+ 
presumptive with negative standard.  On January 20, 1949, 
blood Kahn was 4+ presumptive and the veteran was given 
penicillin.  

On November 8, 1949, Kahn test was negative.  On November 29, 
1949, the veteran underwent a spinal puncture.  Kahn test at 
that time was negative.  

The Certificate of Death reflects that the veteran died in 
December 1981 and that the immediate cause of death was 
congestive heart failure.  The certificate of death indicates 
that an autopsy was not performed.

Private medical records from Wheeling Pittsburg Steel 
Corporation showed that on a November 1979 examination, a 
medical history of syphilis was noted.  

In an April 1998 letter, S. G., M.D., indicated that after 
reviewing "the Medical history, and talking to the family of 
[the veteran]," it was his opinion "to the best extent of 
[his] medical knowledge that if [the veteran] died of Cardiac 
condition [sic], that it would have been more probably [sic] 
than not due to the [syphilis] he acquired in his life."

Since Dr. S. G. did not provide any specific medical support 
for his opinion, or information regarding his expertise or 
specialty, further information was requested.  In March 2000, 
his response was received.  He stated that that he had in 
fact reviewed the veteran's medical records and that his 
heart condition could have definitely come from the syphilis.  
He indicated that even if the syphilis was completely 
treated, in between the treatment and the acquisition, if it 
had gone form state II to stage III, this could definitely 
cause valvular heart problems.  He went on to state that 
syphilis can be treated, but if the damage has been done 
before the syphilis is completely treated, the damage most 
likely was caused by the syphilis rather than anything else.  

In March 2002, a VA examiner provided a medical opinion after 
reviewing the record.  This examiner is a specialist in 
internal medicine and cardiology.  The examiner noted that 
during service, the veteran was treated for a penile lesion.  
The dark field examination was negative and the Kahn test was 
negative.  Thereafter, the veteran had a Kahn test which was 
3+positive which resulted in a precipitant diagnosis of T. 
pallidum disease.  The examiner stated that various medical 
problems could result in false positive tests.  On discharge, 
the Kahn test was negative.  It was noted that the veteran 
had received penicillin therapy within 36 days of the initial 
check.  The examiner noted that the military records carried 
a diagnosis of syphilis in January 1949, but that this was 
considered to be early negative syphilis.  The subsequent 
Kahn test was negative.  The examiner also noted that after 
service, when the veteran applied for benefits years later, 
he denied a history of sexually transmitted diseases.  The 
examiner indicated that the record did not contain 
information showing the extent or nature of the veteran's 
heart disease which was reportedly the cause of death as a 
result of congestive heart failure or any correlation to 
syphilis.  With regard to Dr. S. G.'s statement, the VA 
examiner opined that Dr. S. G. made his conclusions based on 
history provided by the veteran's family and not based on the 
veteran's records.  In sum, the VA examiner concluded that in 
the absence of specific documentation of the medical findings 
to support the opinion, he believed that Dr. S. G.'s opinion 
was inadequate to support the claim.  

In a March 2003 letter, A. J., M. D., stated that he had 
reviewed the veteran's records.  He also indicated that he 
was a specialist in sexually transmitted diseases and 
provided documentation of his background and credentials as a 
specialist in infectious diseases and internal medicine.  He 
opined that the veteran had cardiovascular syphilis with 
aortic regurgitation leading to congestive heart failure.  He 
furnished medical literature in support of his opinion and 
referred to the pertinent findings in the service medical 
records.  

In correspondence of record and at personal hearings, the 
appellant and her children presented contentions.  They 
essentially contend that the cause of the veteran's death, 
congestive heart failure, was caused by the syphilis he was 
diagnosed with in service.  During one of the hearings, the 
veteran's daughter, who is a nurse, testified that although 
the veteran was given penicillin during service, the service 
medical records failed to show what dose was given and/or 
that this dose cured him.  In support of her claim, the 
appellant has also submitted numerous pieces of medical 
literature which shows that syphilis can result in cardiac 
abnormalities to include cardiovascular syphilis.  


Analysis

Cause of Death

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  A number of diseases, including valvular heart 
disease, are presumed to have been incurred in service if 
manifested within a year of separation from service to a 
degree of 10 percent or more. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The service medical records document a diagnosis and 
treatment of syphilis.  The VA examiner acknowledged the 
diagnosis and indicated that penicillin therapy was given.  
The VA examiner pointed to subsequent negative Kahn tests.  
In the review of Dr. S. G.'s opinion, the VA examiner opined 
that it was not based on the record, but rather on the 
veteran's family's statements.  The VA examiner opined that 
Dr. S. G.'s opinion was unsupported.  The VA examiner did not 
actually provide his own medical opinion, rather, he 
indicated that the medical record was essentially 
insufficient to support Dr. S. G.'s positive nexus opinion.  

Conversely, Dr. S. G. stated that he believed that there was 
a probable etiological relationship between the veteran's 
inservice syphilis and his death from congestive heart 
failure.  He specifically indicated that his opinion was 
based on a review of the record, despite the VA examiner's 
statement that it was not.  

Moreover, Dr. A. J. also opined that there was an etiological 
relationship between the veteran's inservice syphilis and his 
death from congestive heart failure.  He disagreed with the 
VA examiner's opinion and pointed to the service medical 
records and supporting literature.  

Thus, in sum, there are two competent medical opinions 
supporting a finding that the veteran's inservice syphilis 
and his death from congestive heart failure are etiologically 
related.  The VA examiner's opinion does not support this 
assessment.  In viewing the evidence as a whole, the Board 
finds that a preponderance of the evidence supports the 
claim.  While the VA examiner's opinion is competent and as 
such, is probative, his opinion is outweighed by the positive 
evidence.  Dr. A. J. is an expert in infectious diseases such 
as syphilis.  As such, his opinion is given greater weight 
with regard to whether the veteran had syphilis during 
service and whether this syphilis resolved without sequelae.  
The VA examiner suggested that the veteran did not actually 
have syphilis and/or that it resolved with penicillin 
treatment.  The Board finds that Dr. A. J.'s opinion is more 
probative on that point.  Both physicians reviewed the 
records available.  Dr. A. J.'s specialty is infectious 
diseases.  Therefore, this is why his opinion is more 
probative on that point.  Although the VA examiner is a 
cardiology specialist, the foundation of his opinion, that 
the syphilis either was not present or resolved during 
service, is considered inaccurate in light of Dr. A. J.'s 
opinion.  Further, Dr. A. J. is considered competent to 
state, as a specialist in infectious diseases, whether or not 
syphilis resulted in one of the possible outcomes of that 
disease.  Dr. A. J. stated that it did result in cardiac 
involvement in the veteran's case, which ultimately lead to 
his demise.  Dr. A. J.'s opinion is supported by Dr. S. G.'s 
opinion.  In addition, Dr. A. J. pointed to the pertinent 
service medical records and provided supporting documentation 
for his opinion.  

The Board duly acknowledges that the VA physician is a 
specialist in cardiology, however, he did not rule out that 
syphilis can cause cardiac involvement.  He did not discount 
the applicable medical literature.  The VA examiner also 
pointed to a post-service document in which the veteran 
denied a prior history of venereal disease, however, the VA 
examiner ignored a private medical report in which such a 
history was acknowledged.  The VA examiner discounted Dr. S. 
G.'s opinion as not having been rendered with a review of the 
record.  Dr. S. G. specifically stated that he did review the 
record.  The VA examiner did not review Dr. A. J.'s opinion.  
In addition, as noted, his belief that the veteran's 
syphilis, if he had syphilis, resolved, is not considered to 
be correct.  Dr. A. J.'s opinion contradicts that assessment 
and is more probative on that point.  

In determining whether service connection is warranted, VA 
must determine whether a preponderance of the evidence 
supports the appellant's claim or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this case, a preponderance of the 
evidence supports the appellant's claim.  

In light of the foregoing, entitlement to service connection 
for the cause of the veteran's death is warranted.  U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.


Chapter 35

Dependents' educational assistance benefits are provided 
pursuant to Chapter 35, Title 38, United States Code, to 
certain qualifying dependents of certain classes of veterans.  
One such class of veterans is those whose death is service-
connected, and one such qualifying group of dependents 
consists of the surviving spouse.  38 U.S.C.A. § 
3501(a)(1)(B).

Accordingly, the appellant is entitled to educational 
assistance benefits under Chapter 35, Title 38, United States 
Code


ORDER

Service connection for the cause of the veteran's death is 
granted.  

Entitlement to educational assistance benefits under Chapter 
35, Title 38, United States Code is granted.  



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



